COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00401-CV


In the Matter of Guardianship of           §    From Probate Court No. 1 of
Josiah Onyebuchi, an Incapacitated
Person                                     §    Tarrant County (2008-0000734-1)

                                           §    September 11, 2014

                                           §    Opinion by Justice McCoy

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellant Peter Onyebuchi shall pay all costs of

this appeal for which, let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bob McCoy_________________
                                          Justice Bob McCoy